NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 25 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MARTHA PATRICIA PIMENTEL ORTIZ;                 No.    18-73288
et al.,
                                                Agency Nos.       A208-602-133
                Petitioners,                                      A208-602-134
                                                                  A208-602-135
 v.

WILLIAM P. BARR, Attorney General,              MEMORANDUM*

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 18, 2019**

Before:       CANBY, TASHIMA, and CHRISTEN, Circuit Judges.

      Martha Patricia Pimentel Ortiz, and her two minor children, natives and

citizens of Mexico, petition for review of the Board of Immigration Appeals’ order

dismissing their appeal from an immigration judge’s decision denying their

application for asylum and withholding of removal. We have jurisdiction under


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for substantial evidence the agency’s factual findings.

Garcia-Milian v. Holder, 755 F.3d 1026, 1031 (9th Cir. 2014). We deny the

petition for review.

      Substantial evidence supports the agency’s determination that petitioners

failed to establish that their past experiences in Mexico rose to the level of

persecution. See Nagoulko v. INS, 333 F.3d 1012, 1016 (9th Cir. 2003)

(persecution is “an extreme concept that does not include every sort of treatment

our society regards as offensive” (internal quotation marks and citations omitted)).

Substantial evidence also supports the agency’s determination that petitioners

failed to establish that any harm they fear in Mexico would be on account of a

protected ground. See INS v. Elias-Zacarias, 502 U.S. 478, 483 (1992) (an

applicant “must provide some evidence of [motive], direct or circumstantial”

(emphasis in original)); see also Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir.

2010) (“An [applicant’s] desire to be free from harassment by criminals motivated

by theft or random violence by gang members bears no nexus to a protected

ground.”). In light of this disposition, we need not reach petitioners’ remaining

contentions. See Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (courts

and agencies are not required to decide issues unnecessary to the results they

                                           2                                     18-73288
reach). Thus, petitioners’ asylum and withholding of removal claims fail.

      PETITION FOR REVIEW DENIED.




                                        3                                   18-73288